Motion for reargument denied. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ. On the court’s own motion, the decision of this court handed down on April 6, 1934 [ante, p. 821], is hereby amended to read as follows: Judgment reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event, on the grounds that the determination that the bond and mortgage were executed as the result of undue influence and duress and that after the execution and delivery of the bond and mortgage by the defendant, respondent, the said bond and mortgage were materially altered is against the weight of evidence. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.